DENY; and Opinion Filed November 5, 2015.




                                         S  In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-01255-CV

                          IN RE STATE FARM LLOYDS, Relator

                Original Proceeding from the 193rd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-05540

                            MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Bridges, and Justice Stoddart
                                  Opinion by Justice Bridges
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its September 24, 2015 Protective Order and sign a protective order including

additional restrictions on sharing of documents produced in discovery. Ordinarily, to obtain

mandamus relief, a relator must show both that the trial court has clearly abused its discretion

and that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124,

135–36 (Tex. 2004) (orig. proceeding). We conclude relator has not established its right to

mandamus relief. We deny the petition.




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
151255F.P05                                       JUSTICE